        Case: 3:20-cv-00664-jdp Document #: 1 Filed: 07/20/20 Page 1 of 27




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WISCONSIN


RANDY O’BRYAN
on behalf of himself and all
others similarly situated,                                  Case No. 20-cv-664

               Plaintiff,                                   COLLECTIVE AND CLASS
                                                            ACTION COMPLAINT
       v.                                                   PURSUANT TO 29 U.S.C. §216(b)
                                                            AND FED. R. CIV. P. 23
PEMBER COMPANIES, INC.
N4449 469th Street                                          JURY TRIAL DEMANDED
Menomonie, Wisconsin 54751

               Defendant


                                         COMPLAINT


                                 PRELIMINARY STATEMENT

       1.      This is a collective and class action brought pursuant to the Fair Labor Standards

Act of 1938, as amended, (“FLSA”), and Wisconsin’s Wage Payment and Collection Laws, Wis.

Stat. § 109.01 et seq., Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code

§ DWD 274.01 et seq., and Wis. Admin. Code § DWD 272.001 et seq. (“WWPCL”) and Fed. R.

Civ. P. 23, by Plaintiff, Randy O’Bryan, on behalf of himself and all other similarly situated

current and former hourly-paid, non-exempt employees of Defendant, Pember Companies, Inc.,

for purposes of obtaining relief under the FLSA and WWPCL for unpaid overtime

compensation, unpaid agreed upon wages, liquidated damages, costs, attorneys’ fees, declaratory

and/or injunctive relief, and/or any such other relief the Court may deem appropriate.
        Case: 3:20-cv-00664-jdp Document #: 1 Filed: 07/20/20 Page 2 of 27




       2.      Defendant, Pember Companies, Inc., is a privately owned company headquartered

in Menomonie, Wisconsin that provides construction, concrete and excavating services primarily

in the State Wisconsin.

       3.      Defendant operated (and continues to operate) an unlawful compensation system

that deprived and failed to compensate all current and former hourly-paid, non-exempt

employees for all hours worked and work performed each workweek, including at an overtime

rate of pay, by: (1) failing to compensate said employees for compensable travel time during the

work day; and (2) failing to include all non-discretionary compensation, such as monetary

bonuses, incentives, awards, and/or other rewards and payments, in said employees’ regular rates

of pay for overtime calculation purposes.

       4.      Defendant’s failure to compensate its hourly paid, non-exempt employees for

compensable work performed, including but not limited to at the correct and lawful overtime rate

of pay, was intentional, willful, and violated federal law as set forth in the FLSA and state law as

set forth in the WWPCL.

                                 JURISDICTION AND VENUE

       5.      This Court has original federal question jurisdiction under 28 U.S.C. § 1331

because this case is brought under the FLSA, 29 U.S.C. §§ 201, et seq.

       6.      This Court has supplemental jurisdiction, pursuant to 28 U.S.C. § 1367, over the

state law claims, Wisconsin’s Wage Payment and Collection Laws, Wis. Stat. § 109.01 et seq.,

Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code § DWD 274.01 et

seq., and Wis. Admin. Code § DWD 272.001 et seq., because they are so related in this action

within such original jurisdiction that they form part of the same case or controversy under Article

III of the United States Constitution.



                                                 2
        Case: 3:20-cv-00664-jdp Document #: 1 Filed: 07/20/20 Page 3 of 27




       7.      Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) and (c), because a

substantial part of the events or omissions giving rise to the claims occurred in this District, and

Defendant has substantial and systematic contacts in this District.

                                            PARTIES

       8.      Defendant is a Menomonie, Wisconsin-based company with a principal office

address of N4449 469th Street, Menomonie, Wisconsin 54751.

       9.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant operated its business from its corporate headquarters in

Menomonie, Wisconsin – which was commonly known to Plaintiff and all other hourly-paid,

non-exempt employees as Defendant’s “Shop.”

       10.     For purposes of the FLSA, Defendant is an “employer” of an “employee,”

Plaintiff, as those terms are used in 29 U.S.C. §§ 203(d) and (e).

       11.     For purposes of the FLSA, Defendant is an “employer” of Plaintiff, and Plaintiff

is “employed” by Defendant, as those terms or variations thereof are used in Wis. Stat. §§ 109.01

et seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code § DWD 272.01.

       12.     Plaintiff, Randy O’Bryan, is an adult male resident of the State of Wisconsin

residing at N4494 440th Street, Menomonie, Wisconsin 54751.

       13.     Plaintiff’s Notice of Consent to Join this collective action pursuant to 29 U.S.C.

§ 216(b) is contemporaneously filed with this Complaint (ECF No. 1).

       14.     Plaintiff worked as a non-exempt, hourly employee at Defendant within the three

(3) years immediately preceding the filing of this Complaint (ECF No. 1).




                                                 3
        Case: 3:20-cv-00664-jdp Document #: 1 Filed: 07/20/20 Page 4 of 27




       15.    Plaintiff brings this action on behalf of himself and all other similarly-situated

current and former hourly-paid, non-exempt employees who work at, worked at, and/or were

employed by Defendant within the three (3) years immediately preceding the filing of this

Complaint (ECF No. 1). Plaintiff performed similar job duties as other current and former

hourly-paid, non-exempt employees who work at, worked at, and/or were employed by

Defendant, and Plaintiff and all other current and former hourly-paid, non-exempt employees

were subject to Defendant’s same unlawful policies as enumerated herein.

       16.    Plaintiff and all other current and former hourly-paid, non-exempt employees on

whose behalf he brings this Complaint performed compensable work in the same or similarly-

titled positions at Defendant’s direction, for Defendant’s benefit, on Defendant’s behalf, and/or

with Defendant’s knowledge.

       17.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant supervised Plaintiff’s day-to-day activities and the day-to-

day activities of all other hourly-paid, non-exempt employees.

       18.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant hired, terminated, promoted, demoted, and suspended

Plaintiff and all other hourly-paid, non-exempt employees.

       19.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant reviewed Plaintiff’s work performance and the work

performance of all other hourly-paid, non-exempt employees.

       20.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant established the work rules, policies, and procedures by which

Plaintiff and all other hourly-paid, non-exempt employees abided in the workplace.



                                               4
        Case: 3:20-cv-00664-jdp Document #: 1 Filed: 07/20/20 Page 5 of 27




       21.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant controlled the terms and conditions of Plaintiff’s

employment and the employment of all other hourly-paid, non-exempt employees.

       22.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant established Plaintiff’s work schedules and the work

schedules of all other hourly-paid, non-exempt employees.

       23.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant provided Plaintiff and all other hourly-paid, non-exempt

employees with work assignments and hours of work.

                                GENERAL ALLEGATIONS

       24.    In approximately April 2017, Defendant hired Plaintiff as an hourly-paid, non-

exempt employee in the position of Laborer.

       25.    During Plaintiff’s employment with Defendant, Plaintiff performed compensable

work on Defendant’s behalf, with Defendant’s knowledge, for Defendant’s benefit, and/or at

Defendant’s direction in the position of Laborer primarily from Defendant’s “Shop” location in

Menomonie, Wisconsin and at various job sites throughout western Wisconsin.

       26.    In approximately June 2020, Plaintiff’s employment with Defendant ended.

       27.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees were

employed by Defendant in hourly-paid, non-exempt job positions and performed compensable

work on Defendant’s behalf, with Defendant’s knowledge, for Defendant’s benefit, and/or at

Defendant’s direction at locations owned, operated, and managed by Defendant.




                                              5
        Case: 3:20-cv-00664-jdp Document #: 1 Filed: 07/20/20 Page 6 of 27




       28.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant maintained employment records and other documentation

regarding Plaintiff and all other hourly-paid, non-exempt employees.

       29.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant maintained a centralized system for tracking and/or recording

hours worked by Plaintiff and all other hourly-paid, non-exempt employees.

       30.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant maintained a centralized system for compensating Plaintiff

and all other hourly-paid, non-exempt employees for all remuneration earned.

       31.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees frequently

worked in excess of forty (40) hours per workweek.

       32.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant knew or had knowledge that Plaintiff and all other hourly-

paid, non-exempt employees frequently worked in excess of forty (40) hours per workweek.

       33.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant tracked and/or recorded Plaintiff’s and all other hourly-paid,

non-exempt employees’ hours worked each workweek.

       34.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant’s workweek for FLSA and WWPCL purposes was Sunday

through Saturday.




                                               6
        Case: 3:20-cv-00664-jdp Document #: 1 Filed: 07/20/20 Page 7 of 27




       35.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant compensated Plaintiff and all other hourly-paid, non-exempt

employees on a weekly basis via paycheck.

                                       TRAVEL TIME

       36.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant required Plaintiff and all other hourly-paid, non-exempt

employees to travel between their residences, Defendant’s “Shop,” and various job sites during

the work day.

       37.      At the beginning of each work day during the three (3) year period immediately

preceding the filing of this Complaint (ECF No. 1), Defendant’s expectation, requirement, and

directive as communicated to Plaintiff and all other hourly-paid, non-exempt employees was to

travel from the employees’ residences to Defendant’s “Shop” in Menomonie, Wisconsin in order

to load tools and materials into vehicles and then travel to job sites throughout the State of

Wisconsin.

       38.      At the beginning of each work day during the three (3) year period immediately

preceding the filing of this Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-

exempt employees travelled from their residences to Defendant’s “Shop” in Menomonie,

Wisconsin in order to load tools and materials into vehicles and then travel to job sites

throughout the State of Wisconsin.

       39.      During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff’s work day and the work day of all other hourly-paid, non-

exempt employees commenced when said employees arrived at Defendant’s “Shop” in

Menomonie, Wisconsin before travelling to job sites throughout the State of Wisconsin.



                                               7
        Case: 3:20-cv-00664-jdp Document #: 1 Filed: 07/20/20 Page 8 of 27




However, Defendant’s policy in practice was to not compensate Plaintiff and all other hourly-

paid, non-exempt employees for travel time from Defendant’s “Shop” in Menomonie, Wisconsin

to job sites throughout the State of Wisconsin at the beginning of each work day.

       40.     At the end of each work day during the three (3) year period immediately

preceding the filing of this Complaint (ECF No. 1), Defendant’s expectation, requirement, and

directive as communicated to Plaintiff and all other hourly-paid, non-exempt employees was to

travel from job sites throughout the State of Wisconsin back to Defendant’s “Shop” in

Menomonie, Wisconsin in order to unload tools and materials before travelling back to the

employees’ residences for the day.

       41.     At the end of each work day during the three (3) year period immediately

preceding the filing of this Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-

exempt employees travelled from job sites throughout the State of Wisconsin back to

Defendant’s “Shop” in Menomonie, Wisconsin in order to unload tools and materials before

travelling back to the employees’ residences for the day.

       42.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff’s work day and the work day of all other hourly-paid, non-

exempt employees ended when said arrived at Defendant’s “Shop” in Menomonie, Wisconsin

employees when travelling from job sites throughout the State of Wisconsin. However,

Defendant’s policy in practice was to not compensate Plaintiff and all other hourly-paid, non-

exempt employees for travel time from job sites throughout the State of Wisconsin back to

Defendant’s “Shop” in Menomonie, Wisconsin to at the end of each work day.




                                                8
         Case: 3:20-cv-00664-jdp Document #: 1 Filed: 07/20/20 Page 9 of 27




                        NON-DISCRETIONARY COMPENSATION

         43.   During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1) and on a daily, weekly, and/or bi-weekly basis, Plaintiff and all other hourly-paid,

non-exempt employees earned and were compensated with monetary bonuses, incentives,

awards, and/or other rewards and payments based on their hours worked or work performed

during their employment with Defendant.

         44.   During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other hourly-paid, non-exempt employees were subject to

Defendant’s same unlawful policy, practice, custom, and/or scheme of failing to include all

forms of non-discretionary compensation, such as monetary bonuses, shift differentials,

incentives, awards, and/or other rewards and payments, in their regular rates of pay for overtime

purposes in violation of the FLSA and WWPCL.

         45.   During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant compensated Plaintiff and the FLSA Collective with, in addition to an

hourly or regular rate(s) of pay, other forms of non-discretionary compensation – such as

performance-based and/or attendance-based monetary bonuses and incentives, awards, and/or

other rewards and payments – on a daily, weekly, bi-weekly, monthly, quarterly, and/or annual

basis.

         46.   During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), the monetary compensation that Defendant provided to Plaintiff and the FLSA

Collective was non-discretionary in nature: it was made pursuant to a known plan (performance

or productivity) or formula and/or were announced and known to Plaintiff and the FLSA




                                               9
       Case: 3:20-cv-00664-jdp Document #: 1 Filed: 07/20/20 Page 10 of 27




Collective to encourage and/or reward their steady, rapid, productive, reliable, safe, consistent,

regular, predictable, continued, and/or efficient work performance and/or hours worked.

       47.     During the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant’s pay practices failed to include all forms of non-discretionary

compensation, such as monetary bonuses, incentives, awards, and/or other rewards and

payments, in Plaintiff’s and the FLSA Collective’s regular rate(s) of pay for overtime calculation

and compensation purposes during workweeks when said employees worked more than forty

(40) hours during the representative time period.

                                               **

       48.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant did not properly and lawfully compensate Plaintiff and all

other hourly-paid, non-exempt employees for all hours actually worked each work day and each

workweek.

       49.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant’s policies in practice unlawfully and impermissibly failed to,

on a daily and/or weekly basis, compensate Plaintiff and all other hourly-paid, non-exempt

employees when compensable work commenced and/or ceased.

       50.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant’s policies in practice unlawfully and impermissibly failed to

compensate Plaintiff and all other hourly-paid, non-exempt employees for all hours actually

worked each workweek, including but not limited to at an overtime rate of pay.




                                               10
       Case: 3:20-cv-00664-jdp Document #: 1 Filed: 07/20/20 Page 11 of 27




       51.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1) and during weeks when no overtime was due, if any, Defendant suffered

or permitted Plaintiff and all other hourly-paid, non-exempt employees to work without being

paid appropriate and lawful compensation for all hours worked at their regular rate(s) of pay.

       52.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant’s unlawful pay practices as described herein resulted in

Plaintiff and all other hourly-paid, non-exempt employees being deprived compensation for all

hours worked each workweek, including but not limited to overtime pay for all hours worked in

excess of forty (40) in a workweek.

       53.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant was or should have been aware that its policies in practice

did not properly and lawfully compensate Plaintiff and all other hourly-paid, non-exempt

employees for all hours worked each workweek, including but not limited to at the correct and

lawful overtime rate of pay for all hours worked in excess of forty (40) in a workweek.

              COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

       54.     Plaintiff brings this action on behalf of himself and all other similarly situated

employees as authorized under the FLSA, 29 U.S.C. § 216(b). The similarly situated employees

include:

               FLSA Collective (Travel Time): All hourly-paid, non-exempt
               employees employed by Defendant within three (3) years
               immediately prior to the filing of this Complaint (ECF No. 1) who
               have not been compensated for all hours worked in excess of forty
               (40) hours in a workweek as a result of Defendant’s failure to
               compensate said employees for compensable travel time during the
               work day.




                                                11
       Case: 3:20-cv-00664-jdp Document #: 1 Filed: 07/20/20 Page 12 of 27




               FLSA Collective (Non-Discretionary Compensation): All
               hourly-paid, non-exempt employees employed by Defendant
               within three (3) years immediately prior to the filing of this
               Complaint (ECF No. 1) who have not been compensated for all
               hours worked in excess of forty (40) hours in a workweek at the
               proper, correct, and/or lawful overtime rate of pay as a result of
               Defendant’s failure to include all forms of non-discretionary
               compensation in said employees’ regular rates of pay for overtime
               calculation purposes.

       55.     Defendant, as a matter of policy and practice, did not compensate its employees

for all compensable travel time during the work day (and on a workweek basis) by the FLSA

Collective (Travel Time). These practices resulted in Plaintiff and the FLSA Collective (Travel

Time) being denied overtime compensation by Defendant at the rate of one and one-half times

their regular hourly rate of pay for hours worked in excess of forty (40) in a workweek.

       56.     Defendant, as a matter of policy and practice, did not include all non-discretionary

compensation, such as bonuses, commissions, incentives, and/or other rewards, in the FLSA

Collective’s (Non-Discretionary Compensation) regular rates of pay for overtime calculation

purposes. These practices resulted in Plaintiff and the FLSA Collective (Non-Discretionary

Compensation) being denied overtime compensation by Defendant at the rate of one and one-

half times their regular hourly rate of pay for hours worked in excess of forty (40) in a

workweek.

       57.     The First and Second Claims for Relief are brought under and maintained as opt-

in Collective Actions pursuant to § 216(b) of the FLSA, 29 U.S.C. 216(b), by Plaintiff on behalf

of the FLSA Collectives.

       58.     The FLSA Collective claims may be pursued by those who affirmatively opt in to

this case, pursuant to 29 U.S.C. § 216(b).




                                                12
       Case: 3:20-cv-00664-jdp Document #: 1 Filed: 07/20/20 Page 13 of 27




       59.    Plaintiff and the FLSA Collectives are and have been similarly situated, have and

have had substantially similar job requirements and pay provisions, and are and have been

subject to Defendant’s decisions, policies, plans and programs, practices, procedures, protocols,

routines, and rules willfully failing and refusing to compensate them for each hour worked

including overtime compensation. The claims of Plaintiff stated herein are the same as those of

the FLSA Collectives.

       60.    Plaintiff and the FLSA Collectives seek relief on a collective basis challenging,

among other FLSA violations, Defendant’s practice of failing to properly and lawfully

compensate employees for all hours worked each workweek at an overtime rate of pay.

       61.    The FLSA Collectives are readily ascertainable. For purpose of notice and other

purposes related to this action, the names, phone numbers, and addresses are readily available

from Defendant. Notice can be provided to the FLSA Collectives via first class mail to the last

address known by Defendant and through posting at Defendant’s facility in areas where postings

are normally made.

       62.    Defendant’s conduct, as set forth in this Complaint, was willful and in bad faith,

and has caused significant damages to Plaintiff and the putative FLSA Collectives.




                                               13
       Case: 3:20-cv-00664-jdp Document #: 1 Filed: 07/20/20 Page 14 of 27




                     RULE 23 CLASS ALLEGATIONS - WISCONSIN

       63.    Plaintiff brings this action on behalf of himself and all other similarly situated

employees pursuant to the WWPCL, under Fed. R. Civ. P. 23. The similarly situated employees

include:

              Wisconsin Class (Travel Time): All hourly-paid, non-exempt
              employees employed by Defendant within two (2) years
              immediately prior to the filing of this Complaint (ECF No. 1) who
              have not been compensated for all hours worked in excess of forty
              (40) hours in a workweek as a result of Defendant’s failure to
              compensate said employees for compensable travel time during the
              work day.

              Wisconsin Class (Non-Discretionary Compensation): All
              hourly-paid, non-exempt employees employed by Defendant
              within two (2) years immediately prior to the filing of this
              Complaint (ECF No. 1) who have not been compensated for all
              hours worked in excess of forty (40) hours in a workweek at the
              proper, correct, and/or lawful overtime rate of pay as a result of
              Defendant’s failure to include all forms of non-discretionary
              compensation in said employees’ regular rates of pay for overtime
              calculation purposes.

       64.    The members of the Wisconsin Classes are readily ascertainable. The number and

identity of the members of the Wisconsin Classes are determinable from the records of

Defendant. The job titles, length of employment, and the rates of pay for each member of the

Wisconsin Classes are also determinable from Defendant’s records. For purposes of notice and

other purposes related to this action, their names and addresses are readily available from

Defendant. Notice can be provided by means permissible under Fed. R. Civ. P. 23.

       65.    The proposed Wisconsin Classes are so numerous that joinder of all members is

impracticable, and more importantly the disposition of their claims as a class will benefit the

parties and the Court. Although the precise number of such persons is unknown, upon

information and belief, there are over fifty (50) members of each of the Wisconsin Classes.



                                               14
       Case: 3:20-cv-00664-jdp Document #: 1 Filed: 07/20/20 Page 15 of 27




       66.    Plaintiff’s claims are typical of those claims which could be alleged by any

members of the Wisconsin Classes, and the relief sought is typical of the relief which would be

sought by each member of the Wisconsin Classes in separate actions. All of the members of the

Wisconsin Classes were subject to the same corporate practices of Defendant, as alleged herein.

Defendant’s corporate-wide policies and practices affected all members of the Wisconsin Classes

similarly, and Defendant benefited from the same type of unfair and/or wrongful acts as to each

member of the Wisconsin Classes. Plaintiff and other members of the Wisconsin Classes

sustained similar losses, injuries and damages arising from the same unlawful policies, practices

and procedures.

       67.    Plaintiff is able to fairly and adequately protect the interests of the Wisconsin

Classes and has no interests antagonistic to the Wisconsin Classes. Plaintiff is represented by

counsel who are experienced and competent in both collective/class action litigation and

employment litigation and have previously represented plaintiffs in wage and hour cases.

       68.    A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of wage and hour litigation where

individual class members lack the financial resources to vigorously prosecute a lawsuit against

corporate defendants. Class action treatment will permit a number of similarly-situated persons

to prosecute their common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of efforts and expense that numerous individual actions engender.

Because the losses, injuries and damages suffered by each of the individual Wisconsin Classes

members are small in the sense pertinent to a class action analysis, the expenses and burden of

individual litigation would make it extremely difficult or impossible for the individual members

of the Wisconsin Classes to redress the wrongs done to them.



                                               15
          Case: 3:20-cv-00664-jdp Document #: 1 Filed: 07/20/20 Page 16 of 27




          69.   Important public interests will be served by addressing the matter as a class

action. The adjudication of individual litigation claims would result in a great expenditure of

Court and public resources; however, treating the claims as a class action would result in a

significant saving of these costs. The prosecution of separate actions by individual members of

the Wisconsin Classes would create a risk of inconsistent and/or varying adjudications with

respect to the individual members of the Wisconsin Classes, establishing incompatible standards

of conduct for Defendant and resulting in the impairment of class members’ rights and the

disposition of their interests through actions to which they were not parties. The issues in this

action can be decided by means of common, class-wide proof. In addition, if appropriate, the

Court can, and is empowered to, fashion methods to efficiently manage this action as a class

action.

          70.   Defendant has violated the WWPCL regarding payment of wages and overtime

premium wages. Current employees are often afraid to assert their rights out of fear of direct or

indirect retaliation. Former employees are fearful of bringing claims because doing so can harm

their employment, future employment, and future efforts to secure employment. Class actions

provide class members who are not named in the Complaint a degree of anonymity which allows

for the vindication of their rights while eliminating or reducing these risks.

          71.   There are questions of fact and law common to the Wisconsin Classes that

predominate over any questions affecting only individual members. The questions of law and

fact common to the Wisconsin Classes arising from Defendant’s actions include, without

limitation, the following: (1) Whether the work performed by Plaintiff and the Wisconsin Classes

is compensable under federal law and/or Wisconsin law; (2) Whether Defendant engaged in a

pattern or practice of forcing, coercing, deceiving and/or permitting Plaintiff and the Wisconsin



                                                 16
        Case: 3:20-cv-00664-jdp Document #: 1 Filed: 07/20/20 Page 17 of 27




Classes to perform work for Defendant’s benefit without being properly compensated; (3)

Whether Defendant failed to pay the Wisconsin Classes for all work Defendant suffered or

permitted them to perform; (4) Whether Defendant failed to include non-discretionary forms of

compensation in the Wisconsin Classes regular rates of pay for overtime calculation purposes;

and (5) The nature and extent of class-wide injury and the measure of damages for the injury.

       72.      The questions set forth above predominate over any questions affecting only

individual persons, and a class action is superior with respect to considerations of consistency,

economy, efficiency, fairness and equity, to other available methods for the fair and efficient

adjudication of the state law claims.

                                  FIRST CLAIM FOR RELIEF
                            Violations of the FLSA – Unpaid Overtime
             (Plaintiff on behalf of himself and the FLSA Collective (Travel Time))

       73.      Plaintiff, on behalf of himself and the FLSA Collective, reasserts and incorporates

by reference all paragraphs set forth above as if restated herein.

       74.      At all times material herein, Plaintiff and the FLSA Collective have been entitled

to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. § 201 et seq.

       75.      At all times material herein, Defendant was an employer of Plaintiff and the

FLSA Collective as provided under the FLSA.

       76.      At all times material herein, Plaintiff and the FLSA Collective were employees of

Defendant as provided under the FLSA.

       77.      Plaintiff and the FLSA Collective are victims of uniform compensation policy and

practice in violation of the FLSA.

       78.      Defendant violated the FLSA by failing to account for and compensate Plaintiff

and the FLSA Collective for overtime premium pay for each hour they worked in excess of forty



                                                 17
        Case: 3:20-cv-00664-jdp Document #: 1 Filed: 07/20/20 Page 18 of 27




(40) hours each workweek by failing to compensate the FLSA Collective for all compensable

travel time during the work day.

       79.     Defendant suffered or permitted Plaintiff and the FLSA Collective to perform

work without being properly or lawfully compensated for each hour worked at an overtime rate

of pay for all hours worked in excess of forty (40) in a workweek.

       80.     The FLSA regulates, among other things, the payment of an overtime premium by

employers whose employees are engaged in commerce, or engaged in the production of goods

for commerce, or employed in an enterprise engaged in commerce or in the production of goods

for commerce. 29 U.S.C. § 207(a)(1).

       81.     Defendant was and is subject to the overtime pay requirements of the FLSA

because Defendant is an enterprise engaged in commerce and/or its employees are engaged in

commerce, as defined in FLSA, 29 U.S.C. § 203(b).

       82.     Defendant’s failure to properly compensate Plaintiff and the FLSA Collective and

failure to properly record all compensable work time was willfully perpetrated. Defendant has

not acted in good faith and with reasonable grounds to believe its actions and omissions were not

a violation of the FLSA, and as a result thereof, Plaintiff and the FLSA Collective are entitled to

recover an award of liquidated damages in an amount equal to the amount of unpaid overtime

premium pay described above pursuant to Section 216(b) of the FLSA, 29 U.S.C. § 216(b).

Alternatively, should the Court find that Defendant did not act willfully in failing to pay

overtime premium pay wages, Plaintiff and the FLSA Collective are entitled to an award of pre-

judgment interest at the applicable legal rate.




                                                  18
        Case: 3:20-cv-00664-jdp Document #: 1 Filed: 07/20/20 Page 19 of 27




       83.     As a result of the aforesaid willful violations of the FLSA’s provisions, overtime

compensation has been unlawfully withheld by Defendant from Plaintiff and the FLSA

Collective for which Defendant is liable pursuant to 29 U.S.C. § 216(b).

       84.     Plaintiff and the FLSA Collective are entitled to damages equal to the mandated

overtime premium pay within the three (3) years preceding the date of filing of this Complaint,

plus periods of equitable tolling because Defendant acted willfully and knew or showed reckless

disregard of whether its conduct was prohibited by the FLSA.

       85.     Pursuant to FLSA, 29 U.S.C. § 216(b), successful Plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages and overtime wages.

                               SECOND CLAIM FOR RELIEF
                          Violations of the FLSA – Unpaid Overtime
(Plaintiff on behalf of himself and the FLSA Collective (Non-Discretionary Compensation))

       86.     Plaintiff, on behalf of himself and the FLSA Collective reasserts and incorporates

by reference all paragraphs set forth above as if restated herein.

       87.     At all times material herein, Plaintiff and the FLSA Collective have been entitled

to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. § 201 et seq.

       88.     At all times material herein, Defendant was an employer of Plaintiff and the

FLSA Collective as provided under the FLSA.

       89.     At all times material herein, Plaintiff and the FLSA Collective were employees of

Defendant as provided under the FLSA.

       90.     Plaintiff and the FLSA Collective are victims of uniform compensation policy and

practice in violation of the FLSA.




                                                 19
        Case: 3:20-cv-00664-jdp Document #: 1 Filed: 07/20/20 Page 20 of 27




       91.     Defendant violated the FLSA by failing to account for and compensate the FLSA

Collective for overtime premium pay for each hour they worked in excess of forty (40) hours

each workweek by failing to include all forms of non-discretionary compensation in the FLSA

Collective’s regular rates of pay for overtime calculation purposes.

       92.     The FLSA regulates, among other things, the payment of an overtime premium by

employers whose employees are engaged in commerce, or engaged in the production of goods

for commerce, or employed in an enterprise engaged in commerce or in the production of goods

for commerce. 29 U.S.C. § 207(a)(1).

       93.     Defendant was and is subject to the overtime pay requirements of the FLSA

because Defendant is an enterprise engaged in commerce and/or its employees are engaged in

commerce, as defined in FLSA, 29 U.S.C. § 203(b).

       94.     Defendant’s failure to include all non-discretionary compensation in the FLSA

Collective’s regular rates of pay for overtime calculation purposes was willfully perpetrated.

Defendant has not acted in good faith and with reasonable grounds to believe its actions and

omissions were not a violation of the FLSA, and as a result thereof, Plaintiff and the FLSA

Collective are entitled to recover an award of liquidated damages in an amount equal to the

amount of unpaid overtime premium pay described above pursuant to Section 216(b) of the

FLSA, 29 U.S.C. § 216(b). Alternatively, should the Court find that Defendant did not act

willfully in failing to pay overtime premium pay wages, Plaintiff and the FLSA Collective are

entitled to an award of pre-judgment interest at the applicable legal rate.

       95.     As a result of the aforesaid willful violations of the FLSA’s provisions, overtime

compensation has been unlawfully withheld by Defendant from Plaintiff and the FLSA

Collective for which Defendant is liable pursuant to 29 U.S.C. § 216(b).



                                                 20
        Case: 3:20-cv-00664-jdp Document #: 1 Filed: 07/20/20 Page 21 of 27




       96.      Plaintiff and the FLSA Collective are entitled to damages equal to the mandated

overtime premium pay within the three (3) years preceding the date of filing of this Complaint,

plus periods of equitable tolling because Defendant acted willfully and knew or showed reckless

disregard of whether its conduct was prohibited by the FLSA.

       97.      Pursuant to FLSA, 29 U.S.C. § 216(b), successful Plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages and overtime wages.

                                  THIRD CLAIM FOR RELIEF
                           Violation of the WWPCL – Unpaid Overtime
             (Plaintiff, on behalf of himself and the Wisconsin Class (Travel Time))

       98.      Plaintiff, on behalf of himself and the Wisconsin Class, re-alleges and

incorporates all previous paragraphs as if they were set forth herein.

       99.      At all relevant times, Plaintiff and the Wisconsin Class were employees of

Defendant within the meaning of Wis. Stat. §§ 109.01(1r), 103.001(5), and 104.01(2)(a).

       100.     At all relevant times, Defendant was an employer of Plaintiff and the Wisconsin

Class within the meaning of Wis. Stat. §§ 109.01(2), 103.001(6), and 104.01(3)(a), and Wis.

Admin. Code § DWD 272.01(5).

       101.     At all relevant times, Defendant has employed, and continues to employ, Plaintiff

and the Wisconsin Class within the meaning of Wis. Stat. §§ 109.01 et seq., 103.01 et seq.,

104.01 et seq., and Wis. Admin. Code § DWD 272.01.

       102.     Throughout the Wisconsin Class Period, Plaintiff and the Wisconsin Class

regularly performed activities that were an integral and indispensable part of his or her

(collectively, their) principal activities without receiving compensation for these activities.




                                                 21
         Case: 3:20-cv-00664-jdp Document #: 1 Filed: 07/20/20 Page 22 of 27




         103.   Throughout the Wisconsin Class Period, Defendant had common policies,

programs, practices, procedures, protocols, routines, and rules of willfully failing to properly pay

Plaintiff and the Wisconsin Class overtime compensation.

         104.   Throughout the Wisconsin Class Period, Defendant willfully failed to pay

Plaintiff and the Wisconsin Class overtime premium compensation for all hours worked in

excess of forty (40) hours a workweek by failing to compensate Plaintiff and the Wisconsin

Class for all compensable travel time during the work day, in violation of Wisconsin Wage

Payment Laws.

         105.   As set forth above, Plaintiff and the Wisconsin Class members have sustained

losses in their compensation as a proximate result of Defendant’s violations. Accordingly,

Plaintiff and the Wisconsin Class seek damages in the amount of their respective unpaid

compensation, injunctive relief requiring Defendant to cease and desist from its violations of the

Wisconsin laws described herein and to comply with them, and such other legal and equitable

relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff and the Wisconsin

Class may be entitled to liquidated damages equal and up to fifty percent (50%) of the unpaid

wages.

         106.   Plaintiff and the Wisconsin Class seek recovery of attorneys’ fees and the costs of

this action to be paid by Defendant pursuant to the WWPCL.




                                                22
        Case: 3:20-cv-00664-jdp Document #: 1 Filed: 07/20/20 Page 23 of 27




                               FOURTH CLAIM FOR RELIEF
                         Violation of the WWPCL – Unpaid Overtime
(Plaintiff, on behalf of himself and the Wisconsin Class (Non-Discretionary Compensation))

       107.    Plaintiff, on behalf of himself and the Wisconsin Class, re-alleges and

incorporates all previous paragraphs as if they were set forth herein.

       108.    At all relevant times, Plaintiff and the Wisconsin Class were employees of

Defendant within the meaning of Wis. Stat. §§ 109.01(1r), 103.001(5), and 104.01(2)(a).

       109.    At all relevant times, Defendant was an employer of Plaintiff and the Wisconsin

Class within the meaning of Wis. Stat. §§ 109.01(2), 103.001(6), and 104.01(3)(a), and Wis.

Admin. Code § DWD 272.01(5).

       110.    At all relevant times, Defendant has employed, and continues to employ, Plaintiff

and the Wisconsin Class within the meaning of Wis. Stat. §§ 109.01 et seq., 103.01 et seq.,

104.01 et seq., and Wis. Admin. Code § DWD 272.01.

       111.    Throughout the Wisconsin Class Period, Plaintiff and the Wisconsin Class

regularly performed activities that were an integral and indispensable part of his or her

(collectively, their) principal activities without receiving compensation for these activities.

       112.    Throughout the Wisconsin Class Period, Defendant had common policies,

programs, practices, procedures, protocols, routines, and rules of willfully failing to properly pay

Plaintiff and the Wisconsin Class overtime compensation.

       113.    Throughout the Wisconsin Class Period, Defendant willfully failed to pay

Plaintiff and the Wisconsin Class overtime premium compensation for all hours worked in

excess of forty (40) hours a workweek by failing to include all forms of non-discretionary

compensation in Plaintiff’s and the Wisconsin Class’ regular rates of pay for overtime

calculation purposes, in violation of Wisconsin Wage Payment Laws.



                                                 23
         Case: 3:20-cv-00664-jdp Document #: 1 Filed: 07/20/20 Page 24 of 27




         114.   As set forth above, Plaintiff and the Wisconsin Class members have sustained

losses in their compensation as a proximate result of Defendant’s violations. Accordingly,

Plaintiff and the Wisconsin Class seek damages in the amount of their respective unpaid

compensation, injunctive relief requiring Defendant to cease and desist from its violations of the

Wisconsin laws described herein and to comply with them, and such other legal and equitable

relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff and the Wisconsin

Class may be entitled to liquidated damages equal and up to fifty percent (50%) of the unpaid

wages.

         115.   Plaintiff and the Wisconsin Class seek recovery of attorneys’ fees and the costs of

this action to be paid by Defendant pursuant to the WWPCL.

                                 FIFTH CLAIM FOR RELIEF
                Violation of the WWPCL - Failure To Pay Agreed Upon Wage
            (Plaintiff, on behalf of himself and the Wisconsin Class (Travel Time))

         116.   Plaintiff, on behalf of himself and the Wisconsin Class, re-alleges and

incorporates all previous paragraphs as if they were set forth herein.

         117.   At all relevant times, Plaintiff and the Wisconsin Class were employees of

Defendant within the meaning of Wis. Stat. §§ 109.01(1r), 103.001(5), and 104.01(2)(a).

         118.   At all relevant times, Defendant was an employer of Plaintiff and the Wisconsin

Class within the meaning of Wis. Stat. §§ 109.01(2), 103.001(6), and 104.01(3)(a), and Wis.

Admin. Code § DWD 272.01(5).

         119.   At all relevant times, Defendant has employed, and continues to employ, Plaintiff

and the Wisconsin Class within the meaning of Wis. Stat. §§ 109.01 et seq., 103.01 et seq.,

104.01 et seq., and Wis. Admin. Code § DWD 272.01.




                                                24
        Case: 3:20-cv-00664-jdp Document #: 1 Filed: 07/20/20 Page 25 of 27




       120.    Throughout the Wisconsin Class Period, Plaintiff and the Wisconsin Class

regularly performed activities that were an integral and indispensable part of their principal

activities without receiving compensation for these activities.

       121.    Throughout the Wisconsin Class Period, Defendant had common policies,

programs, practices, procedures, protocols, routines, and rules of willfully failing to properly pay

Plaintiff and the Wisconsin Class regular wages and overtime compensation.

       122.    Throughout the Wisconsin Class Period, the Wisconsin Class was entitled to

payments from Defendant at their agreed upon wage, as defined in Wis. Stat. § 109.01(3), for

each hour worked, pursuant to Wis. Stat. § 109.03.

       123.    Throughout the Wisconsin Class Period, Defendant did not compensate the

Wisconsin Class for each and every hour worked, in accordance with Wis. Admin. Code § DWD

272.

       124.    Throughout the Wisconsin Class Period, Defendant failed to compensate the

Wisconsin Class for all hours worked in excess of forty (40) hours a workweek by failing to

compensate the Wisconsin Class for all compensable travel time during the work day.

       125.    Defendant willfully failed to pay Plaintiff and the Wisconsin Class compensation

for all hours worked that did not exceed forty (40) hours in a workweek, in violation of the

WWPCL.

       126.    As set forth above, Plaintiff and the Wisconsin Class members have sustained

losses in their compensation as a proximate result of Defendant’s violations. Accordingly,

Plaintiff and the Wisconsin Class seek damages in the amount of their respective unpaid

compensation, injunctive relief requiring Defendant to cease and desist from its violations of the

Wisconsin laws described herein and to comply with them, and such other legal and equitable



                                                25
         Case: 3:20-cv-00664-jdp Document #: 1 Filed: 07/20/20 Page 26 of 27




relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff and the Wisconsin

Class may be entitled to liquidated damages equal and up to fifty percent (50%) of the unpaid

wages.

         127.   Plaintiff and the Wisconsin Class seek recovery of attorneys’ fees and the costs of

this action to be paid by Defendant pursuant to the WWPCL.

         WHEREFORE, it is respectfully prayed that this Court grant the following relief:

            a) At the earliest possible time, issue an Order allowing Notice, or issue such Court
               supervised Notice, to all similarly-situated current and former hourly-paid, non-
               exempt employees in the positions of Laborer, Technician, Foreman, and Crew
               Leader who worked at and/or were employed by Defendant informing them of
               this action and their rights to participate in this action. Such Notice shall inform
               all similarly-situated current and qualified former employees of the pendency of
               this action, the nature of this action, and of their right to “opt in” to this action.
               Additionally, such notice will include a statement informing the similarly-situated
               current and qualified former employees that it is illegal for Defendant to take any
               actions in retaliation of their consent to join this action;

            b) At the earliest possible time, issue an Order certifying this action as a class action
               pursuant to Federal Rules of Civil Procedure 23;

            c) At the earliest possible time, issue an Order appointing Walcheske & Luzi, LLC
               as class counsel pursuant to Federal Rules of Civil Procedure 23;

            d) Issue an Order, pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-
               2202, declaring Defendant’s actions as described in the Complaint as unlawful
               and in violation of the FLSA and Wisconsin Law and applicable regulations and
               as willful as defined in the FLSA and Wisconsin Law;

            e) Issue an Order directing and requiring Defendant to pay Plaintiff and all other
               similarly-situated hourly-paid, non-exempt employees damages in the form of
               reimbursement for unpaid overtime wages for all time spent performing
               compensable work for which they were not paid pursuant to the rate provided by
               the FLSA and WWPCL;

            f) Issue an Order directing and requiring Defendant to pay Plaintiff and all other
               similarly-situated hourly-paid, non-exempt employees damages in the form of
               reimbursement for unpaid regular and/or agreed upon wages for all time spent
               performing compensable work for which they were not paid pursuant to the rate
               provided by the FLSA and WWPCL;



                                                 26
       Case: 3:20-cv-00664-jdp Document #: 1 Filed: 07/20/20 Page 27 of 27




          g) Issue an Order directing and requiring Defendant to pay Plaintiff and all other
             similarly-situated hourly-paid, non-exempt employees liquidated damages
             pursuant to the FLSA and WWPCL in an amount equal to, and in addition to the
             amount of wages and overtime wages owed to them;

          h) Issue an Order directing Defendant to reimburse Plaintiff and all other similarly-
             situated hourly-paid, non-exempt employees for the costs and attorneys’ fees
             expended in the course of litigating this action, pre-judgment and post-judgment
             interest; and

          i) Provide Plaintiff and all other similarly-situated hourly-paid, non-exempt
             employees with such other and further relief, as the Court deems just and
             equitable.

             PLAINTIFF DEMANDS A JURY AS TO ALL TRIABLE ISSUES

             Dated this 20th day of July, 2020


                                                  WALCHESKE & LUZI, LLC
                                                  Counsel for Plaintiff


                                                  s/ Scott S. Luzi                       .




                                                  James A. Walcheske, State Bar No. 1065635
                                                  Scott S. Luzi, State Bar No. 1067405
                                                  Matthew J. Tobin, State Bar No. 1097545
WALCHESKE & LUZI, LLC
15850 W. Bluemound Road, Suite 304
Brookfield, Wisconsin 53005
Telephone: (262) 780-1953
Fax: (262) 565-6469
E-Mail: jwalcheske@walcheskeluzi.com
E-Mail: sluzi@walcheskeluzi.com
E-Mail: mtobin@walcheskeluzi.com




                                             27
